 1                                                                       District Judge Thomas S. Zilly

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8     UNITED STATES OF AMERICA,                             NO. 2:19-cv-00307-TSZ

                     Plaintiff,
 9
                                                             CONSENT DECREE AND FINAL
              v.                                             JUDGMENT
10
       JASVIT S. TAHIM,
11
                           Defendant.
12

13                        CONSENT DECREE AND FINAL JUDGMENT

14        Plaintiff, United States of America (“Plaintiff”), commenced the above-captioned action in

15 this Court with a complaint pursuant to 18 U.S.C. § 1345, alleging that Defendant, Jasvit S.

16 Tahim, is committing or about to commit a banking law violation as defined in 18 U.S.C.

17 § 3322(d), including international money laundering in violation of 18 U.S.C. § 1956(a)(2)(B).

18        Plaintiff and Defendant, pro se, wish to resolve Plaintiff’s allegations without litigation and

19 jointly request and consent to the entry of this Consent Decree and Final Judgment (“Consent

20 Decree”) without Defendant’s admission of liability or wrongdoing. Defendant agrees to waive

21 service of the Summons and the Complaint.

22

23


     CONSENT DECREE                                                              UNITED STATES ATTORNEY
                                                                                  700 STEWART ST., SUITE 5220
     AND FINAL JUDGMENT - 1
                                                                                  SEATTLE, WASHINGTON 98101
     No. 2:19-cv-00307-TSZ                                                              (206) 553-7970
 1        Defendant has entered into this Consent Decree freely and without coercion. Defendant

 2 further acknowledges that he has read the provisions of this Consent Decree, understands them,

 3 and is prepared to abide by them.

 4        IT IS HEREBY ADJUDGED, ORDERED, AND DECREED as follows:

 5          1.        This Court has jurisdiction over this matter and the parties pursuant to

 6 18 U.S.C. § 1345 and 28 U.S.C. §§ 1331 and 1345. Venue is proper in this District under

 7 28 U.S.C. § 1391(b) and (c).

 8          2.        Defendant neither admits nor denies the allegations in the Complaint. Only for

 9 purposes of this action, Defendant admits the facts necessary to establish jurisdiction.

10          3.        For purposes of this Consent Decree:

11                    a.     “Defendant” means Jasvit S. Tahim.

12                    b.     “Person” means an individual, a corporation, a partnership, or any other

13          entity.

14                    c.     “Funds” include any currency, check, money order, stored value card,

15          stored value card numbers, bank wire transmission, or other monetary value.

16                    d.     “Tech support business” refers to any person that claims to provide security

17          or technical support for computer or mobile devices or computer or mobile device-related

18          equipment.

19                    e.     “Money transmitting business” refers to a person who, for a fee, receives

20          funds from one person for the purpose of transmitting the funds, or providing access to the

21          funds, to another person.

22                    f.     “Fee” refers to a payment or compensation of any kind regardless of how

23          the payment or compensation is labeled, including but not limited to processing fees,


     CONSENT DECREE                                                                UNITED STATES ATTORNEY
                                                                                    700 STEWART ST., SUITE 5220
     AND FINAL JUDGMENT - 2
                                                                                    SEATTLE, WASHINGTON 98101
     No. 2:19-cv-00307-TSZ                                                                (206) 553-7970
 1          service fees, expediting fees, purchase fees, nominal fees, symbolic payments, gifts and

 2          gratuities.

 3          4.      Upon entry of this Decree, Defendant is permanently prohibited and enjoined

 4 from, directly or indirectly, assisting, facilitating, or participating in any tech support business or

 5 money transmitting business.

 6          5.      Within five (5) days after entry of this Consent Decree, the Defendant is ordered

 7 to submit to Postal Inspector Thomas Ninan a written acknowledgement of receipt of this

 8 Consent Decree sworn under penalty of perjury. The statement shall be addressed to:

 9               U.S. Postal Inspector Thomas Ninan
                 U.S. Postal Inspection Service
10               c/o U.S. Department of Justice
                 Patrick Henry Building
11               First Floor
                 601 D St. NW
12               Washington, DC 20579

13          6.      The Consent Decree shall not be modified except in writing by Plaintiff and the

14 Defendant and approved by the Court.

15          7.      This Consent Decree shall constitute a final judgment and order in this action.

16          8.      This Court retains jurisdiction of this action for the purpose of enforcing or

17 modifying this Consent Decree and for the purpose of granting such additional relief as may be

18 necessary or appropriate.

19          APPROVED AND ENTERED BY THIS COURT.

20          Dated this 8th day of April, 2019.

21

22
                                                           A
                                                           Thomas S. Zilly
23                                                         United States District Judge


     CONSENT DECREE                                                               UNITED STATES ATTORNEY
                                                                                   700 STEWART ST., SUITE 5220
     AND FINAL JUDGMENT - 3
                                                                                   SEATTLE, WASHINGTON 98101
     No. 2:19-cv-00307-TSZ                                                               (206) 553-7970
 1 We hereby consent to the entry of the foregoing Decree:

 2

 3

 4

 5

 6                                             FOR PLAINTIFF THE UNITED STATES OF
                                               AMERICA
 7
                                               ANNETTE HAYES
 8                                             United States Attorney

 9                                             By: s/ Kayla C. Stahman
                                               KAYLA C. STAHMAN, CA #228931
10                                             Assistant United States Attorney
                                               United States Attorney’s Office
11                                             700 Stewart Street, Suite 5220
                                               Seattle, Washington 98101-1271
12                                             Phone: 206-553-7970
                                               Fax:     206-553-4067
13                                              Email: kayla.stahman@usdoj.gov

14
                                               GUSTAV W. EYLER
15                                             Acting Director
                                               Consumer Protection Branch
16
                                               By: /s/ Daniel K. Crane-Hirsch
17                                             Daniel K. Crane-Hirsch
                                               Trial Attorney
18                                             Consumer Protection Branch
                                               United States Department of Justice
19                                             PO Box 386
                                               Washington, DC 20044-0386
20                                             Tel.: 202-616-8242
                                               Fax: 202-514-8742
21                                             Email: daniel.crane-hirsch@usdoj.gov

22                                             Counsel for United States of America

23


     CONSENT DECREE                                                         UNITED STATES ATTORNEY
                                                                             700 STEWART ST., SUITE 5220
     AND FINAL JUDGMENT - 4
                                                                             SEATTLE, WASHINGTON 98101
     No. 2:19-cv-00307-TSZ                                                         (206) 553-7970
